Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see REMARKS, filed April 27, 2022, with respect to claims 1-12 have been fully considered and are persuasive.  The 35 U.S.C. 111(b). second paragraph, rejection of 1-12 has been withdrawn. 

Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the arguments apply to newly added claim amendments which are rejected by newly applied prior art, Wu et al., Kim and Uemura et al.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2018/0249383 A1) in view of Wu et al. (US 2015/0117410 A1), and in further view of Kim (US 2019/0289504 A1).
Claim 1
Martin discloses a cell reselection method (fig.6 and associated text), comprising:
transmitting, by a base station configured to manage a cell having a first coverage and a second coverage as a portion enhanced more than the first coverage, to a radio terminal under the cell, a reselection instruction which instructs to reselect a neighboring cell different from the cell (fig.6; par. 0090,  a UE operating within the mobile communications network is arranged to store a latest version of the mobility information, which the UE receives from an eNodeB, and store the latest version of the mobility information in a data store. When the UE enters a coverage extension mode of operation, and is to perform a cell reselection process in an idle mode, the UE uses the stored mobility information in order to perform the cell reselection process; also see fig.6 and par. 0099, a first eNodeB 601 is shown to provide a coverage area indicated by a bold circle 611. The bold circle within the shaded area 611 represents a coverage area in which the eNodeB 601 can provide full communications via a wireless access interface without a requirement for coverage extension, etc., a second circle which is concentric with the first circle 614, 615 illustrates a region in which a UE can still transmit and receive signals via the eNodeBs 602, 603. However, within this region, the third enhanced coverage region, the UE is required to operate in a coverage extension mode, in which coverage extension techniques are applied in order to transmit and receive data with a sufficient integrity, further see fig.7 and par. 0111, At some point during a process in which the UE roams throughout a mobile coverage area provided by a mobile radio network, the UE is camped on a cell and therefore whilst within a normal coverage area, can receive mobility information broadcast from the eNodeB); 
determining, by the radio terminal, whether the radio terminal is in the first coverage or the second coverage based on one or more cell signal thresholds associated with the second coverage (If the UE wishes to perform the cell reselection process, then the UE determines whether it has entered a coverage extension mode as a result of coverage extension conditions being satisfied. For example, if a received signal strength of an SIB is below a threshold in which normal coverage can be performed but above a lower threshold which indicates that the UE can operate in a coverage extension mode, then the UE determines that it has entered a coverage extension mode [paragraph 115]), and 
reselecting, by the radio terminal, the neighboring cell according to the reselection instruction when the radio terminal is in the second coverage (fig.6 and par. 0104, D: The UE 620 moves into a zone which is covered using enhanced coverage by the current cell 615 and another cell 614. The UE 620 reselects to the new cell 614, once reselection criteria is met; further see fig.7 and pars. 0115-0117, If the UE wishes to perform the cell reselection process, then the UE determines whether it has entered a coverage extension mode as a result of coverage extension conditions being satisfied. For example, if a signal strength of a received SIB is above a threshold which indicates that UE can communicate normally via a normal coverage mode, then the UE determines that it is not in a extension coverage mode. However, if a received signal strength of an SIB is below a threshold in which normal coverage can be performed but above a lower threshold which indicates that the UE can operate in a coverage extension mode, then the UE determines that it has entered a coverage extension mode, etc., if, however, the UE is in a coverage extension mode, then the UE cannot receive updated communications parameters and so performs a cell reselection using the latest mobility information received from the eNodeB, which has been stored in its data store received from the current cell or a previous cell). 
Note that the specifications of Martin mistakenly refers to fig. 6 as being fig.10.  
However, Martin fails to specifically disclose receiving, by the radio terminal, the reselection instruction when the radio terminal is in the second coverage.
In the same field of endeavor, Wu et al. show and disclose receiving, by the radio terminal, the reselection instruction when the radio terminal is in the second coverage (the eNB may determine to include the random access configuration with the number of repetitions of transmission in the handover command when the eNB knows that the UE is in the enhanced coverage mode [paragraphs 46, 47]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to include specific information in a handover command when a UE is in an enhanced coverage area as taught by Wu et al. in the system of Martin, in order to provide handovers/reselection between normal and  enhanced coverage cells.
However, Martin, as modified by Wu et al., fails to specifically disclose ignoring, by the radio terminal, the reselection instruction when the reselection instruction is received by the radio terminal in the first coverage.
In the same field of endeavor, Kim shows and discloses ignoring, by the radio terminal, the reselection instruction when the reselection instruction is received by the radio terminal in the first coverage (the UE can determine whether or not the condition for the next neighbor cell measurement is satisfied; the condition: UE is in extended coverage; if the above conditions are satisfied, the UE can perform the inter/intra-frequency measurement even though the quality of the serving cell is equal to or higher than the threshold value [paragraphs 164-171] wherein if the UE is not in the extended area, it may not perform the neighbor measurements for reselection).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide conditions such as UE in an extended coverage area to perform cell reselection as taught by Kim in the system of Martin, as modified by Wu et al., in order to determine when to perform measurements for cell reselection.

Claim 2
 The combination of Martin and Wu et al., as modified by Kim, shows and discloses the claimed invention as applied to  claim 1, and in addition, Martin further discloses wherein in the transmitting the reselection instruction, the base station transmits the reselection instruction to the radio terminal in an RRC idle mode which is in the second coverage (par. 0090, when the UE enters a coverage extension mode of operation, and is to perform a cell reselection process in an idle mode, the UE uses the stored mobility information in order to perform the cell reselection process), and
 in the reselecting the neighboring cell, the radio terminal which is in the second coverage reselects the neighboring cell according to reception of the reselection instruction (fig.6 and par. 0104, D: The UE 620 moves into a zone which is covered using enhanced coverage by the current cell 615 and another cell 614. The UE 620 reselects to the new cell 614, once reselection criteria is met; further see fig.7 and pars. 0115-0117, if, however, the UE is in a coverage extension mode, then the UE cannot receive updated communications parameters and so performs a cell reselection using the latest mobility information received from the eNodeB, which has been stored in its data store received from the current cell or a previous cell).

Claim 3
The combination of Martin and Wu et al., as modified by Kim, shows and discloses the claimed invention as applied to  claim 1, and in addition, Martin further discloses wherein if the radio terminal receives the reselection instruction when the radio terminal is in the first coverage (fig.7 and par. 0111, At some point during a process in which the UE roams throughout a mobile coverage area provided by a mobile radio network, the UE is camped on a cell and therefore whilst within a normal coverage area, can receive mobility information broadcast from the eNodeB), 
in the reselecting the neighboring cell, the radio terminal reselects the neighboring cell according to the reselection instruction when the radio terminal moves from the first coverage to the second coverage. (fig.6 and par. 0104, D: The UE 620 moves into a zone which is covered using enhanced coverage by the current cell 615 and another cell 614. The UE 620 reselects to the new cell 614, once reselection criteria is met; further see fig.7 and pars. 0115-0117, If the UE wishes to perform the cell reselection process, then the UE determines whether it has entered a coverage extension mode as a result of coverage extension conditions being satisfied., etc., if, however, the UE is in a coverage extension mode, then the UE cannot receive updated communications parameters and so performs a cell reselection using the latest mobility information received from the eNodeB, which has been stored in its data store received from the current cell or a previous cell).

Claim 5
The combination of Martin and Wu et al., as modified by Kim, shows and discloses the claimed invention as applied to  claim 1, and in addition, Martin further discloses wherein the second coverage is associated with a plurality of coverage enhancement levels having different degrees of coverage enhancement (par. 0066, a cell may provide more than one level of coverage enhancement. Specifically, a cell may support normal coverage (i.e. no coverage enhancement and no repetitions of the SIB); 3 dB coverage enhancement which requires some repetitions of the SIB; and 15 dB coverage enhancement which requires more repetitions than the 3 dB coverage enhancement as would be appreciated), and 
the transmitting the reselection instruction includes transmitting, by the base station, the reselection instruction to the radio terminal of a specific coverage enhancement level among the plurality of coverage enhancement levels (fig.5 and pars. 0071-0077, Within the initial system information, one or more thresholds are provided. These threshold values define the minimum power (for each level of coverage enhancement) at which the cell is considered suitable. This threshold information is similar to that defined currently as the qRxLevmin which is currently provided in SIB1 for example, etc.).

Claim 6
 The combination of Martin and Wu et al., as modified by Kim, shows and discloses the claimed invention as applied to  claim 1, and in addition, Martin further discloses wherein the transmitting the reselection instruction includes transmitting, by the base station, information indicating an allowable reception level difference between the cell and the neighboring cell to the radio terminal (par. 0010, The latest mobility information may be acquired by receiving the mobility information from a first of the one or more infrastructure equipment or by scanning for signals transmitted by the one or more infrastructure equipment and using predetermined default detection thresholds; also see  ; also see 0052, SIB3 is used to send cell re-selection configuration information. This is common to inter/intra-freq and inter-RAT (for example serving cell thresholds and suitability criteria). SIB4 contains information specific to intra-frequency reselection. SIB5 contains information specific to inter-frequency reselection; and par. 0102, The reselection thresholds will cause the UE 620 to reselect to the second cell 613 once the second cell 613 meets the reselection criteria), and 
the reselecting the neighboring cell includes reselecting, by the radio terminal, the neighboring cell when a reception level difference between the cell and the neighboring cell is within the allowable reception level difference (par. 0102, The reselection thresholds will cause the UE 620 to reselect to the second cell 613 once the second cell 613 meets the reselection criteria).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martin (US 2018/0249383 A1) and  Wu et al. (US 2015/0117410 A1), in view of Kim (US 2019/0289504 A1), and in further view of Lee et al. (US 2011/0039558 A1).
Claim 4
The feature “wherein the reselecting the neighboring cell includes reselecting, by the radio terminal, the neighboring cell belonging to a same frequency as a frequency to which the cell belongs”, as applied to claim 1, is obvious in view of the teachings of the combination of Martin and Wu et al., in view of Kim, and further in view of Lee et al. In particular, Martin discloses:  For example, SIB2 is used to send common channel (e.g. PCCH and PRACH) configuration. SIB3 is used to send cell re-selection configuration information. This is common to inter/intra-freq and inter-RAT (for example serving cell thresholds and suitability criteria). SIB4 contains information specific to intra-frequency reselection. SIB5 contains information specific to inter-frequency reselection. SIB6 and SIB7 contain UTRAN and GERAN cell reselection information, respectively. See Martin, par. 0052. Martin further discloses: There are use-cases for supporting idle mode mobility when using coverage enhancement. For example, a device which has poorer RF performance due to a low cost antenna (e.g. wearable device) may take advantage of coverage enhancement in order that the coverage is similar to that of a normal LTE device. See pars. 0092-0095.
Further in the same field of endeavor, Lee et al. disclose: If a cell selected by the UE has the best radio quality but is a barred cell which does not allow the UE's access, the UE may select a neighboring cell using the same frequency as that used in the barred cell for which reselection fails and may camp on the neighboring cell. However, there may be inter-cell interference between the UE and the barred cell.  In 3GPP LTE, if the UE in an idle state cannot camp on a reselected cell due to several reasons (e.g., a network restriction), a network may give a constraint that the UE cannot select neighboring cells using the same frequency as that of the reselected cell for a specific time period. See Lee et al., pars. 0140-0141.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the combination of Martin and Wu et al., as modified by Kim, by configuring the base station to send information for intra-frequency reselection including associated intra-frequency reselection restrictions information and associated time period, if applicable, as taught by Lee et al., so as to optimize expected inter-cell interference when intra-frequency reselection is allowed per said restriction information, for example, as suggested by Lee et al. above.

Claim 7
The combination of Martin and Wu et al., as modified by Kim and Lee et al., shows and discloses the claimed invention as applied to claim 4, and in addition, Martin further discloses wherein the transmitting the information indicating the allowable reception level difference includes transmitting, by the base station, information indicating a first allowable reception level difference used for the reselection of the neighboring cell belonging to the same frequency as the frequency to which the cell belongs and information indicating a second allowable reception level difference used for the reselection of the neighboring cell belonging to a frequency different from the frequency to which the cell belong. (par. 0052, SIB4 contains information specific to intra-frequency reselection. SIB5 contains information specific to inter-frequency reselection).

Claim 8
The combination of Martin and Wu et al., as modified by Kim, does not expressly disclose [T]he cell reselection control method according to claim 1, further comprising: transmitting, by the base station, to the radio terminal, a timer value indicating a period during which the cell is excluded from a reselection candidate after the neighboring cell is reselected; and excluding, by the radio terminal, the cell from the reselection candidate during the period indicated by the timer value after the neighboring cell is reselected according to the reception of the reselection instruction.
However, in the same field of endeavor, Lee et al. disclose: If a cell selected by the UE has the best radio quality but is a barred cell which does not allow the UE's access, the UE may select a neighboring cell using the same frequency as that used in the barred cell for which reselection fails and may camp on the neighboring cell. However, there may be inter-cell interference between the UE and the barred cell.  In 3GPP LTE, if the UE in an idle state cannot camp on a reselected cell due to several reasons (e.g., a network restriction), a network may give a constraint that the UE cannot select neighboring cells using the same frequency as that of the reselected cell for a specific time period. See Lee et al., pars. 0140-0141.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the combination of Martin and Wu et al., as modified by Kim, by configuring the base station to send information for intra-frequency reselection including associated intra-frequency reselection restrictions information and associated time period, if applicable, and similarly configuring the user device to apply said restrictions and associated timer, as taught by Lee et al., so as to prevent inter-cell interference when intra-frequency reselection is performed per said restriction information, for example, as suggested by Lee et al. above.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martin (US 2018/0249383 A1) and Lee et al. (US 2011/0039558 A1), in view of Wu et al. (US 2015/0117410 A1), and in further view of Kim (US 2019/0289504 A1).
Clam 9
Martin discloses a cell reselection method (fig.6 and associated text), comprising: transmitting, by a base station configured to manage a cell having a first coverage and a second coverage as a portion enhanced more than the first coverage, intra-frequency reselection information [indicating that a reselection of a neighboring cell belonging to a same frequency as a frequency of the cell is not allowed to be performed during an access restriction when the access restriction to the cell is set] (fig.6; par. 0090,  a UE operating within the mobile communications network is arranged to store a latest version of the mobility information, which the UE receives from an eNodeB, and store the latest version of the mobility information in a data store. When the UE enters a coverage extension mode of operation, and is to perform a cell reselection process in an idle mode, the UE uses the stored mobility information in order to perform the cell reselection process; also see fig.6 and par. 0099, a first eNodeB 601 is shown to provide a coverage area indicated by a bold circle 611. The bold circle within the shaded area 611 represents a coverage area in which the eNodeB 601 can provide full communications via a wireless access interface without a requirement for coverage extension, etc., a second circle which is concentric with the first circle 614, 615 illustrates a region in which a UE can still transmit and receive signals via the eNodeBs 602, 603. However, within this region, the third enhanced coverage region, the UE is required to operate in a coverage extension mode, in which coverage extension techniques are applied in order to transmit and receive data with a sufficient integrity, further see fig.7 and par. 0111, At some point during a process in which the UE roams throughout a mobile coverage area provided by a mobile radio network, the UE is camped on a cell and therefore whilst within a normal coverage area, can receive mobility information broadcast from the eNodeB); 
determining, by the radio terminal, whether the radio terminal is in the first coverage or the second coverage based on one or more cell signal thresholds associated with the second coverage (If the UE wishes to perform the cell reselection process, then the UE determines whether it has entered a coverage extension mode as a result of coverage extension conditions being satisfied. For example, if a received signal strength of an SIB is below a threshold in which normal coverage can be performed but above a lower threshold which indicates that the UE can operate in a coverage extension mode, then the UE determines that it has entered a coverage extension mode [paragraph 115]);
 reselecting, by a radio terminal in an RRC idle mode which is in the second coverage, the neighboring cell belonging to the same frequency as the frequency of the cell [regardless of] based on the intra-frequency reselection information, even when the radio terminal receives the intra-frequency reselection information (fig.6 and par. 0104, D: The UE 620 moves into a zone which is covered using enhanced coverage by the current cell 615 and another cell 614. The UE 620 reselects to the new cell 614, once reselection criteria is met; further see fig.7 and pars. 0115-0117, if the UE wishes to perform the cell reselection process, then the UE determines whether it has entered a coverage extension mode as a result of coverage extension conditions being satisfied. For example, if a signal strength of a received SIB is above a threshold which indicates that UE can communicate normally via a normal coverage mode, then the UE determines that it is not in a extension coverage mode. However, if a received signal strength of an SIB is below a threshold in which normal coverage can be performed but above a lower threshold which indicates that the UE can operate in a coverage extension mode, then the UE determines that it has entered a coverage extension mode, etc., if, however, the UE is in a coverage extension mode, then the UE cannot receive updated communications parameters and so performs a cell reselection using the latest mobility information received from the eNodeB, which has been stored in its data store received from the current cell or a previous cell). 
Note that the specifications of Martin mistakenly refers to fig. 6 as being fig.10.  
Martin does not expressly disclose the reselection instruction comprises information [indicating that a reselection of a neighboring cell belonging to a same frequency as a frequency of the cell is not allowed to be performed during an access restriction when the access restriction to the cell is set] or [the radio terminal selects the neighboring cell belonging to the same frequency as the frequency of the cell regardless of the intra-frequency reselection information, even when the radio terminal receives the intra-frequency reselection information].
However in the same field of endeavor, Lee et al. disclose: If a cell selected by the UE has the best radio quality but is a barred cell which does not allow the UE's access, the UE may select a neighboring cell using the same frequency as that used in the barred cell for which reselection fails and may camp on the neighboring cell. However, there may be inter-cell interference between the UE and the barred cell.  In 3GPP LTE, if the UE in an idle state cannot camp on a reselected cell due to several reasons (e.g., a network restriction), a network may give a constraint that the UE cannot select neighboring cells using the same frequency as that of the reselected cell for a specific time period. See Lee et al., pars. 0140-0141.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify Martin by configuring the base station to send information related to intra-frequency reselection including associated intra-frequency reselection restrictions information and/or associated time period, if applicable, and similarly configuring the user device to determine whether to apply said restrictions and associated timer, as taught by Lee et al., so as to prevent inter-cell interference when intra-frequency reselection is performed, for example, as suggested by Lee et al. above. Note that the UE may be configured to disregard the restriction information, e.g. immediately or after a set time indicated in the instructions,  as a design variation option based on the expected or actual level of inter-cell interference, so as to increases the success of reselection success by considering both intra and inter-frequency neighboring base stations and thereby increase the system capacity by allowing use of more frequencies, for example, and/or optimize inter-cell interference, as suggested by Lee et al. above.
However, Martin, as modified by Lee et al., fails to specifically disclose reselecting, even when the radio terminal which is in the second coverage receives the reselection information.
In the same field of endeavor, Wu et al. show and disclose reselecting, even when the radio terminal which is in the second coverage receives the reselection information (the eNB may determine to include the random access configuration with the number of repetitions of transmission in the handover command when the eNB knows that the UE is in the enhanced coverage mode [paragraphs 46, 47]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to include specific information in a handover command when a UE is in an enhanced coverage area as taught by Wu et al. in the system of Martin, as modified by Lee et al., in order to provide handovers/reselection between normal and  enhanced coverage cells.
However, the combination of Martin and Lee et al., as modified by Wu et al., fails to specifically disclose and performing a control to not reselect the neighboring cell belonging to the same frequency as the frequency of the cell, by the radio terminal in the RRC idle mode which is in the first coverage, when the radio terminal which is in the first coverage receives the intra-frequency reselection information.
In the same field of endeavor, Kim shows and discloses and performing a control to not reselect the neighboring cell belonging to the same frequency as the frequency of the cell, by the radio terminal in the RRC idle mode which is in the first coverage, when the radio terminal which is in the first coverage receives the intra-frequency reselection information (For intra-frequency cell reselection or inter-frequency cell reselection, the network may provide a neighboring cell list (NCL) to be used for cell reselection to the UE. The NCL includes a cell-specific parameter (e.g., cell-specific offset) to be used for cell reselection; the UE can determine whether or not the condition for the next neighbor cell measurement is satisfied; the condition: UE is in extended coverage; if the above conditions are satisfied, the UE can perform the inter/intra-frequency measurement even though the quality of the serving cell is equal to or higher than the threshold value [paragraphs 57, 66, 164-171] wherein if the UE is not in the extended area, it may not perform the neighbor measurements for reselection).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide conditions such as UE in an extended coverage area to perform cell reselection as taught by Kim in the system of Martin and Lee et al., as modified by Wu et al., in order to determine when to perform measurements for cell reselection.



Claim 10
Martin does not expressly disclose [T]he cell reselection control method according to claim 9, further comprising: transmitting, by the base station, to the radio terminal, a timer value indicating a period during which the cell is excluded from a reselection candidate after the neighboring cell is reselected; and excluding, by the radio terminal, the cell from the reselection candidate during the period indicated by the timer value after the neighboring cell is reselected.
	However in the same field of endeavor, Lee et al. disclose: If a cell selected by the UE has the best radio quality but is a barred cell which does not allow the UE's access, the UE may select a neighboring cell using the same frequency as that used in the barred cell for which reselection fails and may camp on the neighboring cell. However, there may be inter-cell interference between the UE and the barred cell.  In 3GPP LTE, if the UE in an idle state cannot camp on a reselected cell due to several reasons (e.g., a network restriction), a network may give a constraint that the UE cannot select neighboring cells using the same frequency as that of the reselected cell for a specific time period. See Lee et al., pars. 0140-0141.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify Martin by configuring the base station to send information for intra-frequency reselection including associated intra-frequency reselection restrictions information and associated time period, if applicable, and similarly configuring the user device to apply said restrictions and associated timer, as taught by Lee et al., so as to prevent inter-cell interference when intra-frequency reselection is performed, for example, as suggested by Lee et al. above.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2018/0249383 A1) in view of Lee et al. (US 2011/0039558 A1), in view of Uemura et al. (US 9,88,428 B2).
Claim 11
Martin discloses cell reselection control method (fig.6 and associated text), comprising: 
transmitting, by a base station configured to manage a cell having a first coverage and a second coverage as a portion enhanced more than the first coverage, as separate information, first intra-frequency reselection information for a first radio terminal which is in the first coverage and second intra-frequency reselection information for a second radio terminal which is in the second coverage [when an access restriction to the cell is set] (pars. 0052-0055, . . . SIB4 contains information specific to intra-frequency reselection. SIB5 contains information specific to inter-frequency reselection, etc., the SIB1 structure according to embodiments of EP15161906.1, however, also includes a flag which indicates whether additional scheduling information in the form of a SIB designed for reduced capability UEs is included in SIB1. This flag, or a different flag, may also indicate whether additional scheduling information in the form of a SIB designed for coverage enhancement is included in SIB1. In FIG. 4, this additional SIB is identified as "SIBx" and the flag is "SIBx present=true". Of course, SIBx may relate to the SIB for reduced capability UEs and/or coverage enhancement UEs, etc., although only a single additional SIB is identified by the flag, other embodiments may include more than one additional SIB specific for reduced capability UEs. For example, one additional SIB may be provided for reduced bandwidth UEs and a second additional SIB for coverage enhancement UEs, etc.; fig.6; par. 0090, UE operating within the mobile communications network is arranged to store a latest version of the mobility information, which the UE receives from an eNodeB, and store the latest version of the mobility information in a data store. When the UE enters a coverage extension mode of operation, and is to perform a cell reselection process in an idle mode, the UE uses the stored mobility information in order to perform the cell reselection process; also see fig.6 and par. 0099, a first eNodeB 601 is shown to provide a coverage area indicated by a bold circle 611. The bold circle within the shaded area 611 represents a coverage area in which the eNodeB 601 can provide full communications via a wireless access interface without a requirement for coverage extension, etc., a second circle which is concentric with the first circle 614, 615 illustrates a region in which a UE can still transmit and receive signals via the eNodeBs 602, 603. However, within this region, the third enhanced coverage region, the UE is required to operate in a coverage extension mode, in which coverage extension techniques are applied in order to transmit and receive data with a sufficient integrity, further see fig.7 and par. 0111, At some point during a process in which the UE roams throughout a mobile coverage area provided by a mobile radio network, the UE is camped on a cell and therefore whilst within a normal coverage area, can receive mobility information broadcast from the eNodeB); and 
determining, by the second radio terminal, whether or not a reselection of a neighboring cell belonging to a same frequency as a frequency of the cell is allowed to be performed [during the access restriction] based on the received second intra-frequency reselection information (par. 0052, SIB4 contains information specific to intra-frequency reselection. SIB5 contains information specific to inter-frequency reselection, etc., i.e. the UE may determine intra-frequency reselection is allowed based on receiving or not receiving SIB 4 above).
Martin does not expressly disclose the second intra-frequency reselection information for a second radio terminal which is in the second coverage is received, or indicates, when, or if,  an access restriction to the cell is set, or said reselection is to be performed during the access restriction of the cell.
However in the same field of endeavor, Lee et al. disclose: If a cell selected by the UE has the best radio quality but is a barred cell which does not allow the UE's access, the UE may select a neighboring cell using the same frequency as that used in the barred cell for which reselection fails and may camp on the neighboring cell. However, there may be inter-cell interference between the UE and the barred cell.  In 3GPP LTE, if the UE in an idle state cannot camp on a reselected cell due to several reasons (e.g., a network restriction), a network may give a constraint that the UE cannot select neighboring cells using the same frequency as that of the reselected cell for a specific time period. See Lee et al., pars. 0140-0141.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify Martin by configuring the base station to send information related to intra-frequency reselection including associated intra-frequency reselection restrictions information and/or associated time period, if applicable, and similarly configuring the user device to determine whether to apply said restrictions, as taught by Lee et al., so as to prevent inter-cell interference when intra-frequency reselection is performed  per said restriction information, for example, as suggested by Lee et al. above. Note that the UE may be configured to disregard the restriction information, e.g. immediately or after a set time indicated in the instructions,  as a design variation based on the expected or actual level of inter-cell interference, so as to increases the success of reselection success by considering both intra and inter-frequency neighboring base stations and thereby increase the system capacity by allowing use of more frequencies, for example, and/or optimize inter-cell interference, as suggested by Lee et al. above.
However, Martin, as modified by Lee et al., fail to explicitly disclose when the second radio terminal receives the second intra- frequency reselection information.
In the same field of endeavor, Uemura et al. show and disclose when the second radio terminal receives the second intra- frequency reselection information (A base station includes an information element that relates to cell reselection, which indicates whether each neighboring cell is a coverage-enhancement cell, in system information on the cells that support coverage enhancement, and transmits the system information, and a terminal, in a case where a serving cell is a coverage-enhancement cell, performs, based on system information that relates to cell reselection, a cell-reselection using cell-reselection parameters that relate to the coverage-enhancement cells; The wireless terminal 1 may also use parameters provided from system information that is different between intra-frequency measurement and inter-frequency measurement; the wireless terminal 1 may use information included in first system information (e.g., SIB1) or second system information (e.g., SIB20) in cell selection, may use information included in third system information (e.g., SIB3) or fourth system information (e.g., SIB21) for the same frequency in intra-frequency cell reselection, and may use information included in third system information (e.g., SIB5) or fourth system information (e.g., SIB21) for different frequencies in inter-frequency cell reselection [abstract, col. 31 lines 25-41]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide different system information for neighboring cells based on coverage as taught by Uemura et al. in the system of Martin, as modified by Lee et al., in order to use the appropriate parameters for cell-reselection.

Claim 12
Martin does not expressly disclose [T]he cell reselection control method according to claim 11, further comprising: transmitting, by the base station, to the radio terminal, a timer value indicating a period during which the cell is excluded from a reselection candidate after the neighboring cell is reselected; and excluding, by the radio terminal, the cell from the reselection candidate during the period indicated by the timer value after the neighboring cell is reselected.
However in the same field of endeavor, Lee discloses: If a cell selected by the UE has the best radio quality but is a barred cell which does not allow the UE's access, the UE may select a neighboring cell using the same frequency as that used in the barred cell for which reselection fails and may camp on the neighboring cell. However, there may be inter-cell interference between the UE and the barred cell.  In 3GPP LTE, if the UE in an idle state cannot camp on a reselected cell due to several reasons (e.g., a network restriction), a network may give a constraint that the UE cannot select neighboring cells using the same frequency as that of the reselected cell for a specific time period. See Lee et al., pars. 0140-0141.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify Martin by configuring the base station to send information for intra-frequency reselection including associated intra-frequency reselection restrictions information and associated time period, if applicable, and similarly configuring the user device to apply said restrictions and associated timer, as taught by Lee, so as to prevent inter-cell interference when intra-frequency reselection is performed, for example, as suggested by Lee et al. above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641